Citation Nr: 0500331	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-25 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory 
disability, claimed as bronchiectasis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
bronchiectasis.  He responded by filing an April 2003 Notice 
of Disagreement, and was sent a June 2003 Statement of the 
Case.  He then filed a July 2003 VA Form 9, perfecting his 
appeal of this issue.  In July 2004, he testified before the 
undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a respiratory 
disability, claimed as bronchiectasis.  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2004).  In the present case, the veteran's 
service medical records confirm treatment in service from 
September to November 1945 for a respiratory disorder 
diagnosed as "nasopharyngitis, acute, catarrhal, med-
severe."  More recently, he has presented private medical 
treatment records confirming a current diagnosis of 
bronchiectasis.  The veteran also testified at his July 2004 
personal hearing that he has experienced coughing fits and 
other respiratory symptoms since his service separation.  
This testimony was confirmed by the veteran's spouse of 58 
years.  

Because the veteran has presented evidence of a current 
respiratory disability, an in-service respiratory disability, 
and competent lay testimony of chronic respiratory 
symptomatology, further development is required.  
Specifically, a medical opinion is needed in order to 
determine if the veteran's bronchiectasis results from any 
respiratory disorder incurred during active military service.  
The VA has an obligation to obtain such a medical opinion 
when it becomes necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (d) (West 2002).  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:  

1.	The veteran's claims folder should 
be sent to a VA physician for review and 
to provide a medical opinion statement.  
The veteran himself need not be 
physically examined by the physician 
unless he/she determines such physical 
examination is necessary.  The examiner's 
attention is directed to the veteran's 
service medical records, especially his 
September and November 1945 treatment 
records, when "nasopharyngitis" was 
diagnosed.  After fully reviewing the 
record, the examiner should state whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better) 
that the veteran's current bronchiectasis 
was first manifested during the veteran's 
military service from April 1943 to 
January 1946, or is otherwise 
etiologically related to his in-service 
nasopharyngitis.  The medical basis for 
all opinions expressed should also be 
given.  

2.	Thereafter, the RO should again 
consider the veteran's claim for service 
connection for bronchiectasis in light 
of any additional evidence added to the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2004) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




